Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 P

‘1 of 12 PAGEID #: 1

Our

ir i
| te

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

RICHARD DUNCAN
1101 EAST BLVD
AURORA, OHIO

PLAINTIFF
VS.

FRANK LA ROSE

in his official capacity as Ohio
Secretary of State

22 N. 4" Street 16" Floor
Columbus, Ohio 43215

GOVERNOR MIKE DEWINE

Riffe Center, 30" Floor, 77 South High
Columbus, Ohio 43215

OHIO GENERAL ASSEMBLY

1 Capital Square

Columbus, Ohio 43215

DEFENDANTS

Plaintiff for his complaint states as follows;

coy Ray -& Pri 2: 09
CASENUMBER
a oe. ee

2 20cV22¢54

JUDGE
id udge Watson :

MAGISTRATE JUDGE DEAVT 73

COMPLAINT FOR DECLARATORY
AND INJUNCTIVE RELIEF

INTRODUCTION
This is an action seeking an injunction against enforcement and a declaration of the

invalidity of Ohio Revised Code 3513.262 and .263 which unconstitutionally and unlawfully

restricts freedom of expression and other protected rights of the citizens of the United

States and the State of Ohio, including equal protection. Richard Duncan(hereinafter

Duncan) alleges that Ohio's ballot access procedure, in combination with Governor DeWines
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 2 of 12 PAGEID #: 2

recent orders on the Covid 19 virus violates rights guaranteed to him by the 1* and 14"
Amendments of the U.S. Constitution.

PARTIES
2. Duncan is an individual, a voter, and a resident of Aurora, Ohio and has ran for U.S.
President since 2004 in 4 elections. Pursuant to Ohio Election law, to appear on the official
general election ballot, Duncan and other independent candidates are required to file
with the Ohio Secretary of States office a nominating petition to include 5000 and up to
15,000 signatures of qualified and registered voters. The deadline is August 5", 2020 and
all the signatures must be collected within a one year period.
3. Defendant LaRose is Ohio's Secretary of State. Pursuant to ORC 3501.04 he is the chief
elections officer of Ohio. Defendant DeWine is Ohio's Governor.
4. Defendant LaRose is charged by Ohio law with enforcing ORC 3503.06a (see ORC 3501 M
stating that Ohio's Secretary of State has the power to compel the observance by elections
officers in the several counties of the requirements of the election laws; observing that he
compels compliance with election law requirements by election officials). LaRose under
Ohio law has the final say on whether Duncan has properly collected enough signatures
to qualify for Ohio's Presidential ballot.
5. Defendant LaRose at all times relevant to this action was and is engaged in state
action under color of state law.
6. Defendant is being sued in his official capacity for declaratory and injunctive relief under
42 U.S.C. Section 1983 and 28 U.S.C. 2201, as well as costs and attorney fees under 42 U.S.C.

1985(b) if Duncan hires an attorney.
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 3 of 12 PAGEID #: 3

P.3
JURISDICTION AND VENUE
7. This is a civil rights action brought pursuant to 42 U.S.C. Section 1983 and arising

directly under the Constitution and laws of the United States.
8. Jurisdiction in this case is predicated on 28 U.S.C. Section 1331 and 1343, this being a case
arising under the Constitution of the United States and 42 U.S.C. Section 1983. This Court has
personal jurisdiction over the defendants because they are public officials of the State
of Ohio and they are residents of Ohio. This Court has subject matter jurisdiction over
this case pursuant to 28 U.S.C. 1331 because Duncan's claims arise under the 1* and 14"
Amendments of the U.S. Constitution and 42 USC 1983.
9. Declaratory and Injunctive relief is authorized by 28 USC 2201 and 2202, and Rule 65 of
the Federal Rules of Civil Procedure.
10. This court is a proper venue for this civil action under 28 USC 1391; as Defendant resides
in or has his principal place of business in, and/ or a substantial part of the events giving
rise to Plaintiffs claims occurred in the Southern District of Ohio, Eastern Division.

SUMMARY OF THIS CIVIL ACTION
11 Duncan alleges that Ohio's ballot access procedures(mainly set forth in R.C. 3513.257),
in combination with Governor DeWines numerous orders regarding the Covid-19 virus,
violates rights guaranteed to him by the 1* and 14" Amendments of the U.S. Constitution.
12. Pursuant to Ohio election law, to appear on the official general election ballot,
Duncan and other independent candidates are required to file with the Ohio Secretary of
States office by August 5", 2020 (the filing deadline) a nominating petition to include
5000 and up to 15000 signatures of qualified and registered voters residing in Ohio,

collected within a one year period.
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 4 of 12 PAGEID #: 4

p.4
13. Pursuant to Governor DeWine’s numerous orders in regards to the global pandemic

Covid-19 virus, Ohio residents are advised to stay in their homes, public gatherings are
prohibited, and those who are permitted to go in public must maintain a distance of six feet
from other people.

14. Duncan was diligently collecting signatures prior to the pandemic. Although he collected
a substantial number of signatures from qualified and registered voters, he has yet obtained
enough signatures to meet the statutory threshold to have his name placed on the

November 2020 ballot.(having extras to cover for signatures which are not counted).

15. Through the enforcement of Ohio's election law(mainly 3513.257), in conjunction with
DeWine's pandemic orders, defendants have effectively precluded Duncan and other
similarly situated independent candidates throughout the state from qualifying to have

their name on the 2020 general election ballot.

16. Defendants have indicated that the current filing deadline on August 5", 2020 will be
strictly enforced, notwithstanding that they have the power to extend the deadline or
decrease the number of signatures required.

17. Defendants refusal to relax these laws places Duncan and candidates in the position

of having to break the law and potentially sicken himself and others, or choose to

not run for public office altogether.

18. Duncan seeks prospective declaratory relief and injunctive relief as necessary to ensure
his placement on Ohio's November 3rd, 2020 ballot. In support of his complaint, Duncan

submits his declaration (Exhibit A).
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 5 of 12 PAGEID #: 5

GENERAL FACTS AND ALLEGATIONS Pe
19. Duncan has run as an Independent for U.S. President and has been printed on the
ballot in 2008, 2012, and 2016 in Ohio. In 2016 he ranked number 9 in the most votes obtained
in the nation showing he gets a modicum of support. On or about July 31, 2019
Duncan began to obtain signatures toward the 5000 needed in the 2020 Presidential
election. In mid-March 2020 Duncan stopped getting signatures due to comments
from voters that this is not safe to be touching pens, etc. and being too close, and from
Governor DeWine's and President Trump's orders on the Covid 19 virus.
20. These orders do not create an exception for political candidates so Duncan has
reached out in a letter to the Ohio Secretary of State, the Governor and the Ohio General
Assembly to reduce the number of signatures needed(see Exhibit B). As of this date of
filing all statutory requirements remain in place as they have refused to do so.
21. The defendants enforcement of the signature requirement is inconsistent with other
actions the Secretary of State has taken in these unprecedented times. The election
primary was even postponed so voters could vote by mail and not be near other people.
22. Collecting signatures is a time consuming process which requires being within 2 feet of
the signer and most people use the collector's pen.
23 Governor DeWine's orders have made it impossible for candidates to safely obtain the

required number of signatures by August 5 2020 unless it was done before the pandemic

started.
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 6 of 12 PAGEID #: 6

p. 6
24. The enforcement of the signature requirements under these unprecedented
circumstances, considering these politicians orders, is unconstitutional because it
imposes signature requirements upon Duncan and simultaneously strips him of the ability
to meet those requirements.
25. This effectively prevents Duncan, through no fault of his own, from getting his name on
the ballot and running for office in a meaningful way.
26. Over the last several months Duncan has expended countless hours and other
resources campaigning. The enforcement of the signature requirement severely
injures Duncan and continues to impose severe burdens on him because if it is enforced,
he will not be able to run for office, or alternatively, he will be required to spend
large sums of money on new ways; for example in an attempt to acquire signatures
through a mail campaign. (this is likely illegal as signatures must be witnessed).
27. Duncan, as well as his supporters will be further injured and will suffer irreparable
harm to their voting, speech and associational rights because they wil! not be able to vote
for the candidate of their choice if Duncan is not permitted to be on the ballot,
CLAIMS FOR RELIEF
COUNT I- VIOLATION OF 1ST AND 14TH AMENDMENT RIGHTS
28 The preceding paragraphs 1-27 are hereby incorporated by reference.
29. Considering the existence of an unprecedented viral pandemic and Governor
DeWine's various orders, the application and enforcement of ORC 3513.257 is

unconstitutional as applied to Duncan because the enforcement of the statutes
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 7 of 12 PAGEID #: 7

would require Duncan to collect and submit 5000 valid signatures by August 5", 2020
while simultaneously ordering Duncan to comply with the pandemic orders.

30. Defendants actions effectively prohibit Duncan from getting the required number

of signatures, and in turn, prevent him from having his named placed on the Nov. 3, 2020,
which violates Duncan's freedom of speech and association, equal protection, and

due process rights as guaranteed by the 1* and 14° Amendments, and as enforced by 42 USC
Section 1983.

31. Defendants enforcement of the statutory requirements in conjunction with the
governor's orders make it virtually impossible for Duncan to get his name on the

batlot without causing both himself and his supporters to violate the governors orders and
face potential criminal charges. Under the circumstances, these requirements are
burdensome, unreasonable and are not narrowly tailored to meet any compelling

or legitimate state interest.

32. These violations immediately injure Duncan and will continue to injure Duncan in the

future in the absence of relief from this Court.

COUNT Itl- RC 3513.257 IS UNCONSTITUTIONAL TO DUNCAN AS A VOTER
33. The preceding paragraphs 1-32 are hereby incorporated by reference.
34. Duncan is a registered voter, has consistently voted in past general elections and
has a constitutional right to effectively cast his vote.
35. The unconstitutional exclusion of Duncan's candidacy through the unconstitutionally

enforcement of the signature requirement deprives him of an effective choice at the
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 8 of 12 PAGEID #: 8

ballot, is wholly unreasonable, and fails to meet any compelling or legitimate state
interest.
36. Defendants enforcement of the signature requirements hinders Duncan's oppurtunity
to choose among competitive alternatives at the ballot, which would otherwise exist.
37. Duncan is immediately injured by these unconstitutional acts.

PRAYER FOR RELIEF
WHEREFORE, Duncan respectfully requests that this Honorable Court enter a judgment
in its favor and against Defendants and grant the following relief;
A. Enter Declaratory Judgment holding that RC 3513.257 and other election laws are
unconstitutional as applied to Duncan in his capacity as a candidate for President and
as a qualified voter;
B. Enter a temporary restraining order and/or pretiminary injunction (or permanent),
barring defendants from enforcing the signature requirements.
C. Enter an order requiring defendants to decrease the signature requirement, or place
Duncan's name on the ballot upon his filing of the nominating petition with fewer than
the required number of signatures.

D. Attorney fees if Duncan hires a lawyer
E. Award such other relief as the Court deems proper and just.

Respectfully, p im 1107 East Blvd Aurora, Ohio 44202
fit, LY Lf Plaintiff
a,

Cin
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 9 of 12 PAGEID #: 9

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RICHARD DUNCAN JUDGE
PLAINTIFF
VS.
FRANK LAROSE ET AL. DECLARATION OF RICHARD

DUNCAN (NOTARIZED)
DEFENDANTS

Pursuant to 28 USC 1746, | hereby declare as follows;
1. | am an Independent Candidate for President in 2020.
2. On or about July 31*, 2019 | started collecting signatures on the forms supplied by
the Ohio Secretary of States’ office(public stores, county fairs, concerts etc.).
3. I diligently (about 3 times a week) went out to cities in Ohio which included the
Ashtabula, Youngstown, Akron, Toledo, Cleveland, Mansfield and Columbus areas.
4. tam required by RC 3513.257 to collect 5000 qualified voters to be certified for
the November ballot and the total signatures submitted must be less than 15,000;
and they must be collected within a one year period; and there is a deadline of
August 5%, 2020.
5. On or about mid March 2020 President Trump and Governor DeWine started
daily briefings in regards to stay at home orders, social distancing and the health

risks of close contact with other people. The State of Ohio even postponed its
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 10 of 12 PAGEID #: 10

d-2
primary election day for Republicans and Democrat voters so as to avoid in person

voting and by mail only.

6 In my signature gathering process, | get very close to my signers. | “look over their
shoulder” as they are signing to make sure it is legible and | often ask them to print
theirname. _| started getting comments as to whether my signature collecting

was violating these orders and/ or a health hazard. | wiped down the pens with
sanitizer all day long. | believe Friday March 13" was the day | decided to hold up on the

process.

7. As the death toll from Covid-19 was nearing 1000 in Ohio, | got an email from a friend
who told me Virginia was getting sued by candidates for office to reduce the number of
signatures needed to qualify for the ballot. | checked Richard Winger the author of

Ballot Access News and he verified that many suits have been filed, and that a few states

have voluntarily relaxed the standards.

8. | therefore, called Mr LaRose's office and talked to Dave Ward and he said he could not
do anything about it. | then, wrote a letter to Governor DeWine, the Ohio General Assembly,
and Mr. LaRose for help. On 4/31! emailed Dave Ward to please follow up with them.

(see EXHIBIT B)

9. As of this date, no reduction has been granted and appears doubtful.

10. The defendants enforcement of the 5000 signature requirement is inconsistent
in that they made it safer for the republican and democratic voters to nominate in their
primary. However, when it comes to Independent voters, to nominate in their

primary process they must in close contact sign a petition, and risk dying or infecting
Case: 2:20-cv-02295-MHW-EPD Doc #: 1 Filed: 05/06/20 Page: 11 of 12 PAGEID #: 11

d-3
other people. This certainty will be a deterrent to voters who would under normal

conditions sign my petition; and violates equal protection.

11. | asked Dave Ward if the police could arrest me for being in close contact with voters
in view of the governors order's and he was not sure.

12. Due to the Covid 19 threat, most public businesses are closed limiting the possible
voters in public to sign petitions. Health Director Amy Acton as of April 30th extended

the prior order through May 31*, with no indication whether it would be extended again.

13. Due to the health threat, the Chio Governor's and CDC and President Trump's orders’
and the limited voters in public; | have been severly injured or burdened in that it is
doubtful | can meet the 5000 signature minimum and to be able to run for President.

14. In the 2016 election | was ranked 9" in the nation in total Presidential votes showing

| get a modicum of support from my voters(in 2012 | ranked 10"). If 1 am kept off the

ballot in 2020, others will not be able to vote for me as they did in the past.

 

“ft
Executed and signed before me this eo day of May, 2020. by Richard Duncan 1101

East Blvd Aurora, Ohio 44202. NOTARY PUBLIC IN OHIO

WZ BRIAN USCLOWSE

aif Mle: = -NoldryPobtic, State of Ohio
olfeszo pp rt *> My Conn. Expires 10/30/2020
eae — Recorded.in Summit County

 
  
   

id Conds
pug

 

rie

at - ae Naa aa nn Be aad Danka WN. 4

: roc ~“T ar rs oe - Aa ae
teh Stok m - vosbs i poy, er PON 2 sma lau ae
La neck Ava OD at | AI PNG a

i

   
   

 

 

= _5 A =~

tel PAS, lt seh

 

 

 

 

 

 

“op BOG = ies Oat aw
f\ a

ooh ME Ae NS be On \WC QS... QU

csc eben Ep NN ann ee pe
| vie Rickad Dacec, WEN Sg ee

mF alt

 
